Examiner’s Comments
1.	This office action is in response to the amendment received on 11/30/2021.
	Claims 2, 7, 9, 14, 16 and 21-22 have been canceled by applicant.
	Claims 1, 3-6, 8, 10-13, 15, 17-20 and 23-25 are pending and have been examined on the merits, and now allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97. However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
Reasons for allowance

3.	The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 3-6, 8, 10-13, 15, 17-20 and 23-25, applicant's amendment now places the application claims in condition for allowance over the prior art of record. 
With respect to claims 1, 8 and 15, The art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical instrument comprising a handle all the claimed elements of the surgical including a charger configured to recharge said battery, wherein said battery is configured to be coupled to said charger while still coupled to said handle; and 2311289778.1Amendment dated November 30, 2021Attorney Docket No. END7544USCNT2/140469CON2a processor configured to assess a parameter of the surgical instrument system while said battery is coupled to both said charger and said handle.
The closest prior art of record (US 8636736) disclosed handle, motor, a battery and a charger, but does not disclose in combination, wherein said battery is configured to be coupled to said charger while still coupled to said handle; and 2311289778.1Amendment dated November 30, 2021Attorney Docket No. END7544USCNT2/140469CON2a processor configured to assess a parameter of the surgical instrument system while said battery is coupled to both said charger and said handle. 
It would not have been obvious to one having ordinary skill in the art at time invention to modify the prior to arrive at applicant’s invention without gleaning only from applicant’s disclosure.  

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
12/21/2021